Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 9/23/2021, has been entered. Claims 1-11 and 14-20 remain pending.


Drawings
The drawings were received on 9/23/21.  These drawings are approved.



Claim Rejections - 35 USC § 112
Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 limitations, directed to “a signaling associated to a subset of radio resources is associated to transmission that is non-orthogonal” are unclear, because the claims limitations comprise two subsets of radio resources, the first is defined by “dividing a set of resources into subsets of radio resources” and the second is defined “a subset of the subsets of radio resources”, and it is not understood, which of the two subsets is associated with non-orthogonal transmission. 
scheduled signaling and actual signaling. The current limitations do not provide this critical distinction, which results in different and contradicting interpretations of the claims.
Claims 5-11 are rejected, as the claims depending on claim 1.



Claim Rejections - 35 USC § 102
Claims 1, 2, 5-7 and 10 are rejected (as best understood) under 35 U.S.C. 102 (a) (2) as being anticipated by Kwon (US 10,390,292).
Regarding claims 1 and 2, Kwon teaches a method of operating a radio node in a radio access network and the node (radio access network comprising UE and eNB nodes with a processor, as shown on Fig 1 and 2, described on 2:20-28 and 5:39-49), comprising:
dividing a set of resources into subsets of radio resources to thereby control user
equipment, UE, assignment onto the subsets of radio resources to achieve performance targets (the eNB configures/divides a plurality of resource blocks of the NOMA region to the UEs resources/subsets, based on the QOS targets desired by the UEs, as described on  6:57-7:59): and
communicating based on a configuration, the configuration associating each signaling of a group of signalings with a subset of the subsets of radio resources and one or more transmission parameters (the UE resources configurations subsets inherently comprise signaling, which is essential for communication with the eNB, as the signaling is used for communication, as 
wherein a signaling associated to a subset of radio resources is associated to transmission that is non-orthogonal to transmission of other signaling associated to the same subset (the resources assigned to the NOMA regions/subsets are associated with the NOMA transmissions, which are non-orthogonal to each other, as described on 6:57-7:7).
Regarding claim 5 limitations, Kwon teaches OMA resources, which are assigned to different regions/subsets, which are orthogonal to each other, as described on 7:16-8:40.
Regarding claims 6 and 10 limitations, Kwon teaches configuring NOMA regions in time and frequency domain, as described on 7:60-65, using resource blocks (RB) comprising plural resource elements (RE), as described on 7:41-47.
Regarding claim 7 limitations, Kwon teaches spreading the corresponding signaling codes, for example power, over the NOMA regions, as described on 7:2-15,  and the NOMA regions using plural resource elements (RE), as described on 7:41-47.






Claim Rejections - 35 USC § 103
Claims 3, 4, 8, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon as applied to claims 1 and 2 above, and further in view of Ren (US 10,411,842).
Regarding claims 3 and 4, Kwon substantially teaches the method and the device using a configuration of the non-orthogonal subset of resources, as described on 7:16-8:10. See the rejections above for details.
Kwon does not teach the configuration using a transmission parametrisation, the transmission parametrisation being one of a set of transmission parametrisations, wherein at least two in the set of the transmission parametrisations are non-orthogonal to each other and comprise a phase, a weighting or timing of transmission.
Ren teaches a method and a device to implement the non-orthogonal multiple access technology, as described on 1:20-47, particularly between the UEs and the network side device/base station, as shown on Fig. 1 and using a vector/set of the signaling transmission parameters, which are non-orthogonal to each other, as described on 9:15-10:33, including the delayed/timed transmissions for the UEs, as described on 11:44-12:53. 
A combination of Kwon teaching and Ren teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the details of the usage of parameters in the method/system of Kwon for particular IoT applications and to reduce interference.
Regarding claim 14 limitations, Kwon teaches OMA resources, which are assigned to different regions/subsets, which are orthogonal to each other, as described on 7:16-8:40.
Regarding claims 15 and 19 limitations, Kwon teaches configuring NOMA regions in time and frequency domain, as described on 7:60-65, using resource blocks (RB) comprising plural resource elements (RE), as described on 7:41-47.
Regarding claim 16 limitations, Kwon teaches spreading the corresponding signaling codes, for example power, over the NOMA regions, as described on 7:2-15,  and the NOMA regions using plural resource elements (RE), as described on 7:41-47.
Regarding claims 8 and 17 limitations, Ren teaches using vectors distributing parameters among the non-orthogonal subsets, as described on 10:22-44,

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Ren as applied to claims 1 and 3 above, and further in view of Kuchi (US 10,448,407).
Kwon in view of Ren substantially teaches the method using a configuration of the non-orthogonal subset of resources and transmission parametrization, as described above.
Kwon in view of Ren does not teach using a MAP receiver.
Kuchi teaches communication between the UE and the Base station, as described on 1:25-45, and using MAP receiver to enhance the receiving operation, as described on 12:35-40.
A combination of Kwon in view of Ren teaching and Kuchi teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the receiving function of the method of  Kwon in view of Ren by adding the MAP receiver.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Ren as applied to claims 1 and 3 above, and further in view of Soriaga (US 10,051,634).

Kwon in view of Ren does not teach using numerology with corresponding symbols time lengths.
Soriaga teaches a non-orthogonal wireless communication system, as described on 1:54-67, the system where the users and the base station are adapted to operate with different numerologies, as shown on Fig. 4, comprising symbols of different lengths for all communications of the users, as described on 5:27-67.
A combination of Kwon in view of Ren teaching and Soriaga teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method operation in the 5G environment. 
 







Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive.
On pages 8 and 9 of the Response, Applicant argues that all clarity problems of the claims are resolved.
Examiner respectfully disagrees.
Claims 1, 2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, per the limitations, introduced by the Amendment. See the rejection above.

On pages 9 and 10 of the Response, Applicant argues that claims 1 and 4 are patentable over the corresponding Prior Art.
Examiner respectfully disagrees.
Regarding claim 1, Kwon clearly teaches a subset of the resources designated to the UEs, based on the UE QoS requirements, as described on  6:57-7:59, which are subdivided by the another parameter, transmission rate, as described on  8:11-33, wherein each of the resources are associated with signaling, which is essential for the UE communication with the eNB. 
Regarding claim 4, Ren clearly teaches using a vector/set of the signaling transmission parameters, which are non-orthogonal to each other, as described on 9:15-10:33, including the delayed/timed transmissions for the UEs, as described on 11:44-12:53.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461